 
Exhibit 10.1

[newgenerationlogo.jpg]


May 7, 2010


Mr. Lee S. Rosen
Chairman
New Generation Biofuels Holdings, Inc.


Re:      Separation Agreement


Dear Lee:


This separation agreement (this “Agreement”), if accepted by you, sets forth the
terms of the agreement between you and New Generation Biofuels Holdings, Inc.
(the “Company”) in light of  your resignation as Chairman of the Board of the
Company.  Capitalized Terms used but not defined herein shall have the meanings
set forth in the Amended and Restated Employment Agreement, dated July 23, 2009,
between the Company and you (the “Rosen Employment Agreement”).


1.           Confirmation of Resignation.  The parties hereby confirm your
resignation as Chairman of the Board and as a Director of the Company effective
as of May 7, 2010 (the “Separation Date”).


2.           Severance Benefits.  In exchange for your promises in this
Agreement and your signing the Waiver and Release Agreement attached as Exhibit
A (the “Release”) within twenty-one (21) calendar days of the Separation Date
and provided you do not revoke the Release as described below, the Company will
provide the following:


A.           Accrued Salary, Vacation Pay and Expense Reimbursements.  Upon the
Release Effective Date, the Company will pay in a single lump sum your annual
salary through the Separation Date and any vacation pay and business expense
reimbursements to the extent earned by you through the Separation Date but not
yet paid.


B.           Cash Severance Payment.  Upon the Release Effective Date, the
Company will pay you a single lump sum of $95,000, less standard deductions and
withholding as determined by the Company.


C.           Cash/Stock Election.  Upon the Release Effective Date, the Company
will provide you the right to receive an additional $105,000 by making a
cash/stock election subject to the following terms:
 

--------------------------------------------------------------------------------




(i)           If you make a timely election to receive all or a portion of such
amount in cash (the “Cash Election”), the Company will issue to you a note, in a
form reasonably proposed by the Company, in the amount of the Cash Election with
a maturity date of three years from the date of issuance, an interest rate equal
to the interest rate of a three-year United States Treasury Note plus 2.0% on
the date of issuance and other customary terms and conditions.


(ii)           If you make a timely election to receive all or a portion of such
amount in common stock (the “Stock Election”), you will be entitled to receive a
number of shares of the Company’s common stock equal to the amount of the Stock
Election divided by the closing price of the Company’s common stock on the
Nasdaq Capital Market on the Election Date, as defined herein (the “Stock
Election Price”).  The Company will issue a stock certificate to you for the
appropriate number of shares as reasonably determined by the Company within two
(2) business days of the Election Date.


(iii)           You may make a Cash Election or a Stock Election by notifying
the Company in writing of your election within one (1) business day of the
Release Effective Date.  The “Election Date” shall be the date you provide such
written notice to the Company.  In no event may the combined amounts of the Cash
and Stock Elections exceed $105,000.


D.           Stock Options and Stock Grants.


(i)           Upon the Release Effective Date, the following Time-Based Options
and Stock Grants granted under the Omnibus Incentive Plan pursuant to the Rosen
Employment Agreement shall vest immediately: (1) options to purchase 104,353
shares of the Company’s common stock; and (2) 260,833 shares of the Company’s
common stock;


(ii)           Upon the Release Effective Date, 226,316 shares of the Company’s
common stock previously granted pursuant to three-year restricted stock grants
under the Company’s Management Equity Compensation Plan and Omnibus Incentive
Plan shall vest immediately;


(iii)           Upon receipt of shareholder approval of sufficient available
shares under the Company’s Omnibus Incentive Plan, (1) additional Time-Based
Options to purchase 208,707 shares of the Company’s common stock shall vest
immediately (the “Conditional Options”) and (2) the stock grant consisting of
the number of shares of the Company’s common stock equal to 521,677, less the
number of shares equal to $105,000 divided by the Stock Election Price (the
“Conditional Stock Grant”) shall be made.


(iv)           The Company shall agree to include the Conditional Options and
Conditional Stock Grant in any proposal submitted to Company shareholders to
increase available shares under the Company’s Omnibus Incentive Plan until such
shareholder approval is obtained; provided that the Company is under no
obligation to seek such approval outside of its annual shareholders meeting.


(v)           The stock grants and the shares underlying the options under this
section are not registered under applicable securities laws and presently can
only be sold under an applicable securities law exemption, including Rule 144.
 
2

--------------------------------------------------------------------------------




E.           COBRA.  For an 18-month period beginning on the Release Effective
Date, the Company shall reimburse you for the COBRA premiums above your employee
contribution in order to provide medical, dental, vision and life insurance
benefits to you and/or your family reasonably equivalent to those which were
provided at the Release Effective Date; provided, further, that you agree to
elect COBRA coverage to the extent available under the Company’s health
insurance plans.


3.           End of Benefits.  From and after the Separation Date, except as
otherwise provided herein, you shall not be eligible and are not eligible to
participate in any of the Company’s benefits plans, including, but not limited
to, any medical insurance, any retirement plan, vacation leave, sick leave, any
disability insurance, and any life insurance, although you shall be entitled to
any benefits earned or accrued as of the Separation Date in accordance with the
terms of the applicable plans.


4.           No Additional Compensation.  You acknowledge and agree that you
shall not receive any other compensation or benefits except as expressly set
forth in this Agreement.  You further acknowledge and agree that, once the
Company has provided the payments and benefits set forth in this Agreement, you
shall have been provided all compensation and benefits due and owing under this
Agreement and under any employment or other contract you have or may have had
with the Company or from any other source of entitlement.


5.           General Release of Claims.  Upon your signing this Agreement, you
also shall sign the Release, as contemplated by the Rosen Employment Agreement,
which is a general release of claims by you against the Company and its related
persons.  As the Release provides, you have seven (7) days following your
signing the Release to revoke it, and if you elect to revoke it within this
seven-day period, then this Agreement shall be null and void and have no force
or effect.  The date on which your seven-day revocation period expires without
your revoking the Release is the “Release Effective Date”.


6.           Survival of Certain Employment Agreement Obligations.  You
acknowledge and agree that your obligations in Article 6 (relating among other
things to confidentiality, trade secrets, inventions, unfair competition and
non-disparagement) of the Rosen Employment Agreement survive the end of your
employment with the Company and remain binding on you and enforceable by the
Company, according to their terms.  The Company acknowledges and agrees that its
obligations in Article 4 (relating among other things to indemnification) of the
Rosen Employment Agreement survive the end of your employment with the Company
and remain binding on the Company and enforceable by you, according to their
terms.  For the avoidance of doubt, the indemnification provisions in Article 4
shall not extend to claims involving personal matters rather than Company
business.


7.           Company Equipment.  You shall return any Company-provided
equipment, including but not limited to any Blackberries or other personal
digital assistants, computers or printers (the “Company Equipment”).  Prior to
the Release Effective Date, you shall save any Company information existing on
your own personal computers or other devices to a “zip” drive or other suitable
electronic means, transfer such information to the Company and remove any
Company information from such equipment.
 
3

--------------------------------------------------------------------------------




8.           No Admission.  You and the Company agree that nothing contained in
this Agreement shall constitute or be treated as an admission of liability or
wrongdoing by either.


9.           Entire Agreement.  This Agreement and its exhibits contain the
entire agreement between you and the Company relating to the subject matter of
this Agreement, and this Agreement may not be altered or amended except by an
instrument in writing signed by both you and the Company.  You represent and
acknowledge that, in signing this Agreement, you do not rely and have not relied
upon any representation or statement made by the Company or the Company’s
agents, representatives or attorneys with regard to the subject matter or effect
of this Agreement.


10.           Assignment.  This Agreement and the rights and obligations of you
and the Company may not be assigned without the prior written consent of the
other, although the Company may assign this Agreement to any entity affiliated
with it without your consent upon written notice to you.


11.           Further Actions.  You and the Company agree to take or cause to be
taken such further actions as may be necessary or as may be reasonably requested
in order to fully effectuate the purposes, terms, and conditions of this
Agreement.


12.           Choice of Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the state of Florida (excluding the choice of
law rules thereof).  The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either of you or the Company.


13.           Acknowledgments.  You acknowledge and agree that you have read and
understand this Agreement and sign it voluntarily and without coercion, are
being advised in this Agreement in writing to consult with an attorney prior to
signing this Agreement, and have been given more than sufficient time within
which to consider and sign this Agreement.


*        *       *


Please indicate your acceptance of this Agreement by signing below and by
signing the attached Release.  Please return the original signed documents to
me.  I will have the Company Release signed and will send you a fully signed
copy of the Agreement and the exhibits.


Sincerely,


NEW GENERATION BIOFUELS HOLDINGS, INC.

            By:
/s/ J. Robert Sheppard, Jr.
   
 
   
 J. ROBERT SHEPPARD, JR.
   
 
   
 DIRECTOR AND CHAIRMAN
   
 
   
 COMPENSATION COMMITTEE
                                ACCEPTED AND AGREED:                     /s/ Lee
S. Rosen  
5/7/2010
    Lee S. Rosen   Date    

 
4

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
EXHIBIT A


WAIVER AND RELEASE AGREEMENT


           THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as
of [______________] (the “Effective Date”), by Lee S. Rosen (“Executive”) in
consideration of severance pay and benefits (the “Severance Payment”) provided
to Executive by New Generation Biofuels Holdings, Inc., a Florida corporation
(the “Company”), pursuant to the Separation Agreement by and between the Company
and Executive (the “Separation Agreement”).
 
1.           Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, Executive, on his own behalf and on behalf of his
heirs, executors, administrators, attorneys and assigns, hereby unconditionally
and irrevocably releases, waives and forever discharges the Company and each of
its affiliates, parents, successors, predecessors, and the subsidiaries,
directors, owners, members, shareholders, officers, agents, and employees of the
Company and its affiliates, parents, successors, predecessors, and subsidiaries
(collectively, all of the foregoing are referred to as the “Employer”), from any
and all causes of action, claims and damages, including attorneys’ fees, whether
known or unknown, foreseen or unforeseen, presently asserted or otherwise
arising through the date of his signing of this Release, concerning his
employment or separation from employment.  Subject to the last sentence of the
first paragraph of this Section 1, this Release includes, but is not limited to,
any payments, benefits or damages arising under any federal law (including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, Executive Order 11246, the Family and
Medical Leave Act, and the Worker Adjustment and Retraining Notification Act,
each as amended); any claim arising under any state or local laws, ordinances or
regulations (including, but not limited to, any state or local laws, ordinances
or regulations requiring that advance notice be given of certain workforce
reductions); and any claim arising under any common law principle or public
policy, including, but not limited to, all suits in tort or contract, such as
wrongful termination, defamation, emotional distress, invasion of privacy or
loss of consortium.  Notwithstanding any other provision of this Release to the
contrary, this Release does not encompass, and Executive does not release, waive
or discharge, the obligations of the Company (a) to make the payments and
provide the other benefits contemplated by the Employment Agreement, or (b)
under any restricted stock agreement, option agreement or other agreement
pertaining to Executive’s equity ownership, or (c) under any indemnification or
similar agreement with Executive.
 
           Executive understands that by signing this Release, he is not waiving
any claims or administrative charges which cannot be waived by law.  He is
waiving, however, any right to monetary recovery or individual relief should any
federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on his behalf arising out of or related to his
employment with and/or separation from employment with the Company.
 

--------------------------------------------------------------------------------


 
           Executive further agrees without any reservation whatsoever, never to
sue the Employer or become a party to a lawsuit on the basis of any and all
claims of any type lawfully and validly released in this Release.
 
2.           Acknowledgments.  Executive is signing this Release knowingly and
voluntarily.  He acknowledges that:
 
 
 
(a)
He is hereby advised in writing to consult an attorney before signing this
Release Agreement;

 
 
 
(b)
He has relied solely on his own judgment and/or that of his attorney regarding
the consideration for and the terms of this Release and is signing this Release
Agreement knowingly and voluntarily of his own free will;

 
 
 
(c)
He is not entitled to the Severance Payments unless he agrees to and honors the
terms of this Release;

 
 
 
(d)
He has been given at least twenty-one (21) calendar days to consider this
Release, or he expressly waives his right to have at least twenty-one (21) days
to consider this Release;

 
 
 
(e)
He may revoke this Release within seven (7) calendar days after signing it by
submitting a written notice of revocation to the Employer.  He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he or she revokes this Release within the seven (7) day revocation period, he
will not receive the Severance Payments;

 
 
 
(f)
He has read and understands the Release and further understands that, subject to
the limitations contained herein, it includes a general release of any and all
known and unknown, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Release that he may have against
the Employer; and

 
 
 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Release.

 
3.           No Admission of Liability.  This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against Executive, and
the Employer expressly denies that any wrongdoing has occurred.
 
4.           Entire Agreement.  There are no other agreements of any nature
between the Employer and Executive with respect to the matters discussed in this
Release Agreement, except as expressly stated herein, and in signing this
Release, Executive is not relying on any agreements or representations, except
those expressly contained in this Release.
 
2

--------------------------------------------------------------------------------


 
5.           Execution.  It is not necessary that the Employer sign this Release
following Executive’s full and complete execution of it for it to become fully
effective and enforceable.
 
6.           Severability.  If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.
 
7.           Governing Law.  This Release shall be governed by the laws of the
State of Florida, excluding the choice of law rules thereof.
 
8.           Headings.  Section and subsection headings contained in this
Release are inserted for the convenience of reference only.  Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.
 

  EXECUTIVE                                  
 
   
 
   
Lee S. Rosen
   
 
 

 
3

--------------------------------------------------------------------------------

